       Case 3:19-cv-00899-JPW Document 20 Filed 04/15/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH P. MOFFITT,                       :    Civil No. 3:19-CV-00899
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
TUNKHANNOCK AREA SCHOOL                  :
DISTRICT, et al.,                        :
                                         :
            Defendant.                   :   Judge Jennifer P. Wilson

                                     ORDER

     AND NOW, on this 15th day of April, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED as follows:

  1. Defendants’ motion to dismiss (Doc. 7) is GRANTED.

  2. Plaintiff’s claims against Defendants Tunkhannock Area School District and

     Tunkhannock Area School District Board of School Directors are

     DISMISSED WITH PREJUDICE.

  3. Defendants Tunkhannock Area School District and Tunkhannock Area

     School District Board of School Directors are DISMISSED from this case.

  4. Plaintiff’s breach of contract claim (Count IV) against the individual

     Defendants is DISMISSED WITH PREJUDICE.

  5. Plaintiff’s remaining claims (Counts I, II, III, and V) against the individual

     Defendants are DISMISSED WITHOUT PREJUDICE.



                                         1
     Case 3:19-cv-00899-JPW Document 20 Filed 04/15/20 Page 2 of 2




6. Plaintiff shall file an amended complaint in accordance with this order and

   the accompanying memorandum within twenty-one days of the date of this

   order.

7. If Plaintiff fails to file an amended complaint by the above date, the Clerk of

   Court is directed to close this case.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania




                                           2
